DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims and Other Notes
Claim(s) 16–33 is/are pending. 
Claim(s) 1–15 is/are canceled.
The paragraph numbers cited in this Office Action in reference to the instant application are referring to the paragraph numbering of the PG-Pub of the instant application. See US 2020/0052347 A1.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 14 January 2020 was filed before the mailing of a first Office Action on the merits.  The submission complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 18 October 2019.  These drawings are acceptable.

Specification
The specification does not include section headings. The order of arrangement of specification elements as set forth in 37 CFR 1.77(b)  is preferable (e.g., not required) in framing the nonprovisional specification and each of the items should appear in upper case, without underlining or bold type, as section headings. See MPEP 608.01(a).
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant's use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.

(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)

The disclosure is objected to because of the following informalities:
The single view used in the application is referred to Fig. 1 in paragraphs [0023] and [0026]. The single view used in the application is not numbered and the abbreviation does not appear. The single view should not be referred to as Fig. 1 in paragraphs [0023] and [0026].
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claim(s) 16 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a redox shuttle of lithium , does not reasonably provide enablement for all redox shuttles.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
Claim 16 recites the limitation "wherein the redox shuttle compound is present in an amount sufficient to oxidize reversibly at about 0.5 to 1.5 V above the redox potential of the active cathode material of the rechargeable and non-aqueous lithium battery." The breadth of claim 16 is large. Claim 16 does not limit the redox shuttle. The invention is directed to rechargeable and non-aqueous lithium batteries. The state of the art is well developed. The level of one of ordinary skill in the art is high. The art of rechargeable and non-aqueous lithium batteries is unpredictable with many parameters (e.g., concentration, solute, solvent, active materials, etc.) affect the lithium battery. The amount of direction provided by the inventor is low. The invention only provides direction of lithium rhodanide. The only working example is lithium rhodanide. The quantity of experimentation needed to make the invention based on the content of the disclosure is undue because one of ordinary skill in the art would need to experiment all other redox shuttles other than lithium rhodanide in order to determine the amount sufficient to oxidize reversibly at about 0.5 to 1.5 V above the redox potential of the active cathode material of the rechargeable and non-aqueous lithium battery.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 16–21, 24–30, and 32 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Mikhaylik (US 2005/0147891 A1).
Regarding claim 16, Mikhaylik discloses a method comprising:
providing a rechargeable and non-aqueous lithium battery (see cells, [0089]) comprising an active anode material (see anode, [0089]), an active cathode material having a redox potential in the range between about 1.5 and 3.4 V vs. Li/Li+ (see elemental sulfur, [0089]), and an electrolyte comprising a redox shuttle compound (see LiSCN, [0111]);
wherein the redox shuttle compound is present in an amount sufficient to oxidize reversibly at about 0.5 to 1.5 V above the redox potential of the active cathode material of the rechargeable and non-aqueous lithium battery (see 0.25 m, [0111]).
Statements in the preamble (e.g., for providing overcharge protection) reciting the purpose or intended use of the claimed invention which do not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). The statement "providing overcharge protection" does not result in a manipulative difference. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). See 
Mikhaylik discloses an electrolyte including lithium rhodanide (see LiSCN, [0111]). "Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the electrolyte of Mikhaylik contains a redox shuttle compound present in an amount sufficient to oxidize reversibly at about 0.5 to 1.5 V above the redox potential of the active cathode material of the rechargeable and non-aqueous lithium battery.
Regarding claim 17, Mikhaylik discloses all claim limitations set forth above and further discloses a method:
wherein the redox shuttle compound is lithium rhodanide (see LiSCN, [0111]).
Regarding claim 18, Mikhaylik discloses all claim limitations set forth above and further discloses a method:
wherein the redox shuttle compound is present in the electrolyte in a concentration in the range of from 0.01 to 15 wt. % (see 0.25 m, [0111]).
Regarding claim 19, Mikhaylik discloses all claim limitations set forth above and further discloses a method:
wherein the redox shuttle compound is present in the electrolyte in a concentration in the range of from 0.01 to 10 wt. % (see 0.25 m, [0111]).
Regarding claim 20
wherein the active anode material is selected from the group consisting of lithium metal and a lithium alloy (see lithium foil, [0089]).
Regarding claim 21, Mikhaylik discloses all claim limitations set forth above and further discloses a method:
wherein the active cathode material is selected from the group consisting of CFx, a transition metal oxide, a transition metal sulfide, a transition metal fluoride, a transition metal oxyfluoride, an organic redox-active compound, sulfur, and selenium (see elemental sulfur, [0089]).
Regarding claim 24, Mikhaylik discloses all claim limitations set forth above and further discloses a method:
wherein the active cathode material is selected from the group consisting of CFx, MnO2, V2O5, V6O13, FeOF, FeF3, S, and FeF2 (see elemental sulfur, [0089]).
Regarding claim 25, Mikhaylik discloses all claim limitations set forth above and further discloses a method:
wherein the electrolyte is in a liquid, gelatinous or solid state at room temperature (see liquid electrolyte, [0089]).
Regarding claim 26, Mikhaylik discloses all claim limitations set forth above and further discloses a method:
wherein the electrolyte comprises organic aprotic solvents selected from the group consisting of a cyclic ether, an acyclic ether, a polyether, a nitrile, a lactone, a carbonic acid ester and an ionic liquid (see mixture, [0114]).
Regarding claim 27
wherein the electrolyte comprises at least one organic aprotic solvent selected from the group consisting of tetrahydropyran, tetrahydrofuran, 1,2-dimethoxyethane, diethylene glycol dimethyl ether, acetonitrile, adiponitrile, malodinitrile, glutaronitrile, γ-butyrolactone and an imidazolium salt (see DME, [0114]).
Regarding claim 28, Mikhaylik discloses all claim limitations set forth above and further discloses a method:
wherein the electrolyte further comprises at least one organic polymer selected from the group consisting of polyethylene oxide, polyacrylonitrile, polyvinylidene fluoride, and any combination of two or more of the foregoing (see gel polymer electrolytes, [0043]).
Regarding claim 29, Mikhaylik discloses all claim limitations set forth above and further discloses a method:
charging the rechargeable and non-aqueous lithium battery so as to cause the redox shuttle compound to oxidize reversibly at about 0.5 to 1.5 V above the redox potential of an active cathode material of the rechargeable and non-aqueous lithium battery (see 2.5 V, [0089]).
Regarding claim 30, Mikhaylik discloses a method comprising:
providing a rechargeable and non-aqueous lithium battery comprising an active anode material selected from the group consisting of lithium metal and a lithium alloy (see lithium foil, [0089]), an active cathode material having a redox potential in the range between about 1.5 and 3.4 V vs. Li/Li+ (see elemental sulfur, [0089]), and an electrolyte comprising a redox shuttle compound (see 
charging the rechargeable and non-aqueous lithium battery so as to cause the redox shuttle compound to oxidize reversibly at about 0.5 to 1.5 V above the redox potential of an active cathode material of the rechargeable and non-aqueous lithium battery (see 2.5 V, [0089]);
wherein the redox shuttle compound is lithium rhodanide (see LiSCN, [0111]); and
wherein the active cathode material is selected from the group consisting of CFx, MnO2, V2O5, V6O13, FeOF, FeF3, S, and FeF2 (see elemental sulfur, [0089]).
Statements in the preamble (e.g., for providing overcharge protection) reciting the purpose or intended use of the claimed invention which do not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). The statement "providing overcharge protection" does not result in a manipulative difference. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). See also MPEP §§ 2111.02, 2112.02 and 2114–2115. Therefore, the statement in the preamble "for providing overcharge protection" does not limit the claim.
In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the electrolyte of Mikhaylik contains a redox shuttle compound present in an amount sufficient to oxidize reversibly at about 0.5 to 1.5 V above the redox potential of the active cathode material of the rechargeable and non-aqueous lithium battery.
Regarding claim 32, Mikhaylik discloses all claim limitations set forth above and further discloses a method:
wherein the electrolyte further comprises at least one organic aprotic solvent selected from the group consisting of tetrahydropyran, tetrahydrofuran, 1,2-dimethoxyethane, diethylene glycol dimethyl ether, acetonitrile, adiponitrile, malodinitrile, glutaronitrile, γ-butyrolactone and an imidazolium salt (see DME, [0114]).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim(s) 22, 23, and 33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nelson et al. (US 2005/0239917 A1, hereinafter Nelson) in view of Jow et al. (US 7,172,834 B1, hereinafter Jow).
Regarding claim 22, Nelson discloses a method comprising:
providing a rechargeable and non-aqueous lithium battery (see cells, [0089]) comprising an active anode material (see lithium metal powder, [0154]), an active cathode material having a redox potential in the range between about 1.5 and 3.4 V vs. Li/Li+
wherein the redox shuttle compound is present in an amount sufficient to oxidize reversibly at about 0.5 to 1.5 V above the redox potential of the active cathode material of the rechargeable and non-aqueous lithium battery (see Li(SCN), [0155]); and
wherein the redox shuttle compound is lithium rhodanide (see Li(SCN), [0155]).
Statements in the preamble (e.g., for providing overcharge protection) reciting the purpose or intended use of the claimed invention which do not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). The statement "providing overcharge protection" does not result in a manipulative difference. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). See also MPEP §§ 2111.02, 2112.02 and 2114–2115. Therefore, the statement in the preamble "for providing overcharge protection" does not limit the claim.
Jow discloses an electrolyte including lithium rhodanide (C5/L39–45). "Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the electrolyte of 
Nelson does not explicitly disclose:
wherein the electrolyte further comprises at least one additional conductive salt selected from the group consisting of LiPF6, a lithium fluoroalkyl phosphate, LiBF4, LiOSO2CF3, a methide salt, LiClO4, a lithium chelatoborate, a lithium fluorochelatoborate, a lithium chelatophosphate, a lithium fluorochelatophosphate and a lithium halide.
Jow discloses an electrolyte including a redox shuttle compound that is lithium rhodanide (LiSCN) and present in the electrolyte in a concentration in the range of from 0.01 to 10 wt% (see LiSCN, C5/L39-45) and at least one additional conductive salt selected from the group consisting of LiPF6, a lithium fluoroalkyl phosphate, LiBF4, LiOSO2CF3, a methide salt, LiClO4, a lithium chelatoborate, a lithium fluorochelatoborate, a lithium chelatophosphate, a lithium fluorochelatophosphate and a lithium halide (see LiBOB, C5/L46-56); and wherein the electrolyte contains at least one organic aprotic solvent selected from the group consisting of tetrahydropyran, tetrahydrofuran, 1,2-dimethoxyethane, diethylene glycol dimethyl ether, acetonitrile, adiponitrile, malodinitrile, glutaronitrile, γ-butyrolactone and an imidazolium salt (C5/L8-38) to enhance the performance of the battery (see lithium-ion battery, C4/L14-21). Nelson and Jow are analogous art because they are directed to lithium batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the electrolyte of Nelson as taught by Jow in order to enhance the performance of the battery.
claim 23, modified Nelson discloses all claim limitations set forth above and further discloses a method:
wherein the active anode material is a powder and present in a compacted form as the active anode material (see lithium metal powder, [0154]).
Regarding claim 33, Nelson discloses a rechargeable and nonaqueous lithium battery comprising:
an active anode material selected from the group consisting of lithium metal and a lithium alloy (see lithium metal powder, [0154]);
an active cathode material having a redox potential in the range between 1.5 and 3.4 V vs. Li/Li+, the active cathode material selected from the group consisting of CFx, a transition metal oxide, a transition metal sulfide, a transition metal fluoride, a transition metal oxyfluoride, an organic redox-active compound, sulfur, and selenium (see cathodes, [0162]); and
an electrolyte comprising lithium rhodanide (see Li(SCN), [0155]).
Nelson does not explicitly disclose:
an electrolyte consisting of a reversible redox shuttle compound that is present in the electrolyte in a concentration in the range of from 0.01 to 15 wt %, which is lithium rhodanide, at least one additional conductive salt, and at least one organic aprotic solvent, wherein the at least one additional conductive salt is selected from the group consisting of LiPF6, a lithium fluoroalkyl phosphate, LiBF4, LiOSO2CF3, a methide salt, LiClO4, a lithium chelatoborate, a lithium fluorochelatoborate, a lithium chelatophosphate, a lithium fluorochelatophosphate and a lithium halide.
6, a lithium fluoroalkyl phosphate, LiBF4, LiOSO2CF3, a methide salt, LiClO4, a lithium chelatoborate, a lithium fluorochelatoborate, a lithium chelatophosphate, a lithium fluorochelatophosphate and a lithium halide (see LiBOB, C5/L46-56); and wherein the electrolyte contains at least one organic aprotic solvent selected from the group consisting of tetrahydropyran, tetrahydrofuran, 1,2-dimethoxyethane, diethylene glycol dimethyl ether, acetonitrile, adiponitrile, malodinitrile, glutaronitrile, γ-butyrolactone and an imidazolium salt (C5/L8-38) to enhance the performance of the battery (see lithium-ion battery, C4/L14-21).  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the electrolyte of Nelson as taught by Jow in order to enhance the performance of the battery.

Claim(s) 31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mikhaylik (US 2005/0147891 A1) as applied to claim(s) 30 above, and further in view of Jow (US 7,172,834 B1).
Regarding claim 31, Mikhaylik discloses all claim limitations set forth above, but does not explicitly disclose a method:
wherein the electrolyte further comprises at least one additional conductive salt selected from the group consisting of LiPF6, a lithium fluoroalkyl phosphate, LiBF4, LiOSO2CF3, a methide salt, LiClO4, a lithium chelatoborate, a lithium fluorochelatoborate, a lithium chelatophosphate, a lithium 
Jow discloses an electrolyte including a redox shuttle compound that is lithium rhodanide (LiSCN) and present in the electrolyte in a concentration in the range of from 0.01 to 10 wt% (see LiSCN, C5/L39-45) and at least one additional conductive salt selected from the group consisting of LiPF6, a lithium fluoroalkyl phosphate, LiBF4, LiOSO2CF3, a methide salt, LiClO4, a lithium chelatoborate, a lithium fluorochelatoborate, a lithium chelatophosphate, a lithium fluorochelatophosphate and a lithium halide (see LiBOB, C5/L46-56); and wherein the electrolyte contains at least one organic aprotic solvent selected from the group consisting of tetrahydropyran, tetrahydrofuran, 1,2-dimethoxyethane, diethylene glycol dimethyl ether, acetonitrile, adiponitrile, malodinitrile, glutaronitrile, γ-butyrolactone and an imidazolium salt (C5/L8-38) to enhance the performance of the battery (see lithium-ion battery, C4/L14-21). Mikhaylik and Jow are analogous art because they are directed to lithium batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the electrolyte of Mikhaylik with the additional conductive salt as taught by Jow in order to enhance the performance of the battery.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251.  The examiner can normally be reached on Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725